Citation Nr: 0812165	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  02-01 079	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel
INTRODUCTION

The veteran served on active duty from April 1945 to 
September 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  

The veteran relocated to Florida during the pendency of the 
appeal.  As such, jurisdiction was transferred to the St. 
Petersburg, Florida, RO.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1945 to September 1946. 

2.  	The Board denied the claim of entitlement to service 
connection for coronary artery disease on November 29, 2005.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).

3.	In an Order dated August 3, 2007, the Court vacated the 
November 2005 Board decision and remanded the matter for 
compliance with instructions in the Joint Motion for Remand 
to the Board.

4.  	On November 30, 2007, the Board was notified by the 
veteran's widow that the veteran died in April 2007.  

5.	In an April 2008 Memorandum Decision, the Court revoked 
their Order dated August 3, 2007, vacated the November 2005 
Board decision, and dismissed the veteran's appeal for lack 
of jurisdiction.



CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter was previously before the Board in November 2005 
wherein the Board upheld the denial of the veteran's claim of 
entitlement to service connection for coronary artery 
disease.  The veteran appealed the decision to the Court.  In 
an August 2007 Order, the Court vacated the November 2005 
Board decision and remanded the matter for compliance with 
instructions in the Joint Motion for Remand to the Board.

On November 30, 2007, the Board was notified by the veteran's 
widow that the veteran died in April 2007.  In an April 2008 
Memorandum Decision, the Court revoked their Order dated 
August 3, 2007, vacated the November 2005 Board decision, and 
dismissed the veteran's appeal for lack of jurisdiction.  
According to the Memorandum Decision, the veteran's counsel 
filed a response conceding that the November 2005 Board 
decision should be vacated and his appeal dismissed for lack 
of jurisdiction.

Unfortunately, as the veteran died during the pendency of the 
appeal, his appeal does not survive his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).



In reaching this determination, the Board intimates no 
opinion as to the merits of 
this appeal or to any derivative claim brought by a survivor 
of the veteran.  38 C.F.R. § 20.1106 (2007).

ORDER

The appeal is dismissed.


		
K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


